
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.26

June 19, 2001

James Schmidt
CTO
HearMe

Dear Jim,

You are among a select group of executives who we believe are crucial to
HearMe's transition over the next six months based on your relationships with
customers, vendors and employees. The Compensation Committee of the Board of
Directors has determined that appropriate steps should be taken to reinforce and
encourage the continued attention and dedication of HearMe's executive team,
including yourself, to their assigned duties without distraction in the face of
potentially disruptive circumstances arising from the possibility of a change in
control of the Company and/or the Company's dissolution.

If you remain employed with the Company and devote your full attention and time,
during normal business hours, to the business and affairs of the Company, and
use your best efforts to perform faithfully and efficiently such
responsibilities for the next several months, the Company will do the following.

•You will be eligible to receive a retention bonus in the amount of $150,000
(less applicable taxes). To earn this retention bonus you must remain an
employee in good standing through November 30, 2001. The retention bonus will be
paid on November 30, 2001, or earlier in the event HearMe is either acquired by
another company (in which case payment will be on the close of the transaction)
or, if HearMe terminates your employment without "cause," on the last day of
your employment.

•You have been granted an option to purchase 100,000 shares of HearMe common
stock with an exercise price of $0.40 per share. This option was granted to you
on April 23, 2001. All of these options (100%) will vest on the earlier date of
the closing date of the sale of the Company or February 28, 2002.

•You will be eligible for an extension of your exercise period for all vested
options from the 90 days provided in your option agreement(s) to one year
following your termination of employment if you remain an employee in good
standing through November 30, 2001.

The retention bonus, options, and the extension of your exercise period are
based on the premise that you stay with HearMe and perform at or above the
expectation level in your position.

This letter does not change the at-will nature of your employment relationship
with HearMe. The specifics of the terms and conditions under which the benefits
described above are being offered to you are described in more detail in the
attached Exhibit A: HearMe, Change of Control/Retention Agreement. Please read
and sign this Agreement.

Thank you for your continued support and hard work.

Sincerely,

Rob Csongor
Chief Executive Officer

Acknowledge receipt by signing below and returning original to John Alexander.

Signature:     

--------------------------------------------------------------------------------

  Date:     

--------------------------------------------------------------------------------


Name:
 
James Schmidt
 
 
 
 

--------------------------------------------------------------------------------


EXHIBIT A
HEARME


CHANGE OF CONTROL / RETENTION AGREEMENT


    This Change of Control / Retention Agreement (the "Agreement") is made and
entered into by and between Jim Schmidt (the "Employee") and HearMe (the
"Company"), effective as of the latest date set forth by the signatures of the
parties hereto below (the "Effective Date").


RECITALS


    A.  It is expected that the Company from time to time will consider the
possibility of an acquisition by another company or other change of control.
Additionally, a number of activities will be required of the Employee that are
outside the normal scope of his or her responsibility in the event that the
Company elects to dissolve. The Board of Directors of the Company (the "Board")
recognizes that such considerations can be a distraction to the Employee and can
cause the Employee to consider alternative employment opportunities. The Board
has determined that it is in the best interests of the Company and its
stockholders and creditors to assure that the Company will have the continued
dedication and objectivity of the Employee, notwithstanding the possibility,
threat or occurrence of a Change of Control (as defined below) of the Company
and notwithstanding any increased duties required of him or her in the future.

    B.  The Board believes that it is in the best interests of the Company, its
stockholders and its creditors to provide the Employee with an incentive to
continue his/her employment and to motivate the Employee to maximize the value
of the Company, for the benefit of its stockholders and/or creditors, despite
the possibility of a Change of Control and/or dissolution.

    C.  The Board believes that it is necessary and appropriate to provide the
Employee with certain benefits in order to provide the Employee with incentives
and encouragement to remain with the Company notwithstanding the possibility of
a Change of Control and/or dissolution.

    D.  Certain capitalized terms used in the Agreement are defined in Section 7
below.

    The parties hereto agree as follows:

    1.  Term of Agreement.  This Agreement shall terminate on the date that all
obligations of the parties hereto with respect to this Agreement have been
satisfied.

    2.  At-Will Employment.  The Company and the Employee acknowledge that the
Employee's employment is and shall continue to be at-will, as defined under
applicable law. If the Employee's employment terminates for any reason, whether
with or without Cause and with or without notice, the Employee shall not be
entitled to any payments, benefits, damages, awards or compensation other than
as provided by this Agreement, or as may otherwise be available in accordance
with the Company's established employee plans or pursuant to other written
agreements with the Company.

    3.  Retention Bonus.  In order to incent the Employee to remain employed
with the Company for the next several months and provide added stockholder and
creditor value during this difficult and uncertain business climate, Employee
will be eligible to receive a cash bonus of $150,000, less applicable tax
withholdings. To earn this retention bonus you, the Employee must remain an
employee in good standing through November 30, 2001. This means that the Company
shall not have terminated the Employee's employment for Cause (including a
deemed termination under the definition below) prior to November 30, 2001. This
retention bonus will be paid on November 30th, or earlier as follows: (a) in the
event the Company undergoes a Change of Control that closes prior to
November 30, 2001, on the closing date of the transaction, or (b) in the event
the Company terminates the Employee's employment without Cause prior to
November 30, 2001, on the last day of his or her employment. If

2

--------------------------------------------------------------------------------

the Employee's employment terminates prior to November 30, 2001 for any reason
other than as a result of the Company's terminating his or her employment for
Cause, the Employee shall not be entitled to payment of any portion of the
retention bonus.

    4.  Option Grant.  In order to incent the Employee to continue to build
shareholder value and remain employed with the Company for the next several
months and provide added stockholder and creditor value during this difficult
and uncertain business climate, the Company has granted the Employee an option
(the "Option") to purchase 100,000 shares of Common Stock of the Company with an
exercise price of $0.40 per share. The Option was granted on April 23, 2001, is
a nonstatutory stock option under applicable tax law, has a term of ten
(10) years, and is subject to the terms and conditions of the Company's 1999
Stock Incentive Plan and a standard stock option agreement. The Option will vest
in full (meaning that the Employee will be able to exercise and retain all
(100%) of shares underlying the Option) on the earlier date of the closing date
of a Change of Control of the Company, February 28, 2002, or the date Employee
is terminated by the Company without Cause.

    5.  Extension of Exercise Period.  As further incentive for the Employee's
continuing employment, the Company will grant an extension of the period in
which he or she has to exercise all vested (as of the date the Employee's
employment terminates) options held by him or her from the 90 days provided for
in the applicable option agreements to one year following the termination of
employment. The extension of the option exercise period shall be extended if the
Employee remains employed until the earlier to occur of (a) November 30, 2001,
(b) the closing date of the Company, or (c) the date the Company terminates the
Employee's employment without Cause. Except as provided in the prior sentence,
this extension shall not be available in the event the Employee's employment
terminates prior to November 30, 2001 for any reason other than a termination
without Cause by the Company.

    6.  Other Terminations.  Other than as specified above in this Agreement,
the Employee shall not be entitled to any benefits or payments in connection
with termination of his or her employment with the Company (other than those
benefits to which he or she is entitled under then-applicable Company policies
or applicable law). If the Employee's employment is terminated for Cause
(including a deemed termination under the definition below), he or she shall not
be entitled to any benefits provided for under this Agreement. In the event of
the Employee's death or termination of his or her employment as a result of a
Disability, in either case occurring before the date on which this Agreement
provides that a benefit is to be provided, then the Employee (or his or her
heirs) shall be entitled to any such benefit.

    7.  Definition of Terms.  The following terms referred to in this Agreement
shall have the following meanings:

    (a)  Cause.  "Cause" for termination of the Employee's employment with the
Company shall exist in the event of (i) an act of personal dishonesty taken by
the Employee in connection with his or her responsibilities as an employee and
intended to result in substantial personal enrichment of the Employee,
(ii) Employee's being convicted of, or entering a plea of nolo contendre to, a
felony, or (iii) a willful act by the Employee which constitutes misconduct and
which is injurious to the Company; or material violations of this Agreement, any
other agreement between the Employee and the Company (including without
limitation any confidentiality, proprietary information and inventions
assignment agreement(s)) or of Employer's written policies as set forth in
Employer's employee handbook. In addition, "Cause" for termination of the
Employee's employment shall exist, whether or not the Company chooses to
terminate his or her employment, such that the Employee's employment shall be
deemed to have terminated for Cause, for purposes of this Agreement only, in the
event of the Employee's failure to devote his or her full time and attention,
during normal business hours, to the business and affairs of the Company in a
manner that meets or exceeds the Board's performance expectations with respect
to an officer holding the Employee's position, provided that in the event the
Employee's performance falls below this level,

3

--------------------------------------------------------------------------------

the Company shall provide notice to the Employee of such performance shortfall
and, if the shortfall is curable, the Employee shall have five (5) business days
in which to cure the shortfall.

    (b)  Change of Control.  "Change of Control" means the occurrence of any of
the following events:

     (i) Any "person" (as such term is used in Sections 13(d) and 14(d)
Section 13(d) of the Securities Exchange Act of 1934, as amended is or becomes
the "beneficial owner" (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing fifty percent (50%) or
more of the total voting power represented by the Company's then outstanding
voting securities without the approval of the Board of Directors of the Company;
or

    (ii) A merger or consolidation of the Company, whether or not approved by
the Board of Directors of the Company, other than a merger or consolidation
which would result in holders of more than fifty percent (50%) of the voting
power represented by the voting securities of the Company outstanding
immediately prior thereto continuing to hold (either by the voting securities
remaining outstanding or by being converted into voting securities of the
surviving entity) more than fifty percent (50%) of the total voting power
represented by the voting securities of the Company, or such surviving entity
outstanding immediately after such merger or consolidation, or the Company sells
all or substantially all of the Company's assets.

    (c)  Disability.  "Disability" shall mean that the Employee has been unable
to perform his or her Company duties as the result of his or her incapacity due
to physical or mental illness, and such inability, at least 26 weeks after its
commencement, is determined to be total and permanent by a physician selected by
the Company or its insurers and acceptable to the Employee or the Employee's
legal representative (such Agreement as to acceptability not to be unreasonably
withheld). Termination resulting from Disability may be effected only after at
least 30 days' written notice by the Company of its intention to terminate the
Employee's employment as a result of the Disability. In the event that the
Employee resumes the performance of substantially all of his or her duties
hereunder before the termination of his or her employment becomes effective, the
notice of intent to terminate shall automatically be deemed to have been
revoked.

    8.  Successors.  

    (a)  Company's Successors.  Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company's business and/or assets
shall assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term "Company" shall
include any successor to the Company's business and/or assets which executes and
delivers the assumption agreement described in this Section 7 8(a) or which
becomes bound by the terms of this Agreement by operation of law.

    (b)  Employee's Successors.  The terms of this Agreement and all rights of
the Employee hereunder shall inure to the benefit of, and be enforceable by, the
Employee's personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

    9.  Miscellaneous Provisions.  

    (a)  Waiver.  No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Employee and by an authorized officer of the Company (other
than the Employee). No waiver by either party of any breach of, or of compliance
with, any condition or provision of this Agreement by the other party

4

--------------------------------------------------------------------------------

shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.

    (b)  Whole Agreement.  No agreements, representations or understandings
(whether oral or written and whether express or implied) which are not expressly
set forth in this Agreement have been made or entered into by either party with
respect to the subject matter hereof. This Agreement represents the entire
understanding of the parties hereto with respect to the subject matter hereof
and supersedes all prior arrangements and understandings regarding same matter.
This Agreement supercedes any arrangements in any offer letters, addendums to
offer letters or any other agreements.

    (c)  Choice of Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
California, with the exception of its conflict of laws provisions.

    (d)  Severability.  The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

    (e)  Counterparts.  This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together will constitute one
and the same instrument.

    IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the
case of the Company by its duly authorized officer, as of the day and year set
forth below.

    HEARME    
 
 
By:
 
 
 
 
 
 
Title:
 
Chief Executive Officer
 
 
Date:
 
  

--------------------------------------------------------------------------------


 
, 2001
 
 
James Schmidt
 
 
 
 
Date:
 
  

--------------------------------------------------------------------------------


 
, 2001

5

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT A HEARME
CHANGE OF CONTROL / RETENTION AGREEMENT
RECITALS
